 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8         NGHIA V. NGUYEN,

 9                                     Petitioner,                CASE NO. C19-cv-1054 RAJ

10                 v.                                             ORDER DISMISSING FEDERAL
                                                                  HABEAS ACTION
11         WASHINGTON STATE,

12                                     Respondent.

13
            The Court has reviewed Petitioner’s 28 U.S.C. § 2254 habeas petition, the Report and
14   Recommendation of the Honorable Brian A. Tsuchida, United States Magistrate Judge,
15   Petitioner’s objection to the Report and Recommendation, and the remaining record. The Court

16   concurs fully in the recommendations of the Report and Recommendation.

17          Petitioner’s objection is largely a recitation of the same arguments that were considered

     and rejected by Judge Tsuchida in his well-reasoned R&R. Petitioner admits that he has not
18
     exhausted his state remedies but argues that his petition is an “exception” because his
19
     constitutional rights are being violated. Dkt. # 8 at 3-5. This argument is without merit. As
20
     noted in Judge Tsuchida’s R&R, “a state prisoner's federal habeas petition should be dismissed if
21   the prisoner has not exhausted available state remedies as to any of his federal claims.” Coleman
22   v. Thompson, 501 U.S. 722, 731 (1991). “This exhaustion requirement is also grounded in

23   principles of comity; in a federal system, the States should have the first opportunity to address

     and correct alleged violations of state prisoner's federal rights.” Id. Because Petitioner has failed

     to exhaust his state court remedies, the Court lacks jurisdiction to review his federal habeas
     ORDER DISMISSING FEDERAL HABEAS
     ACTION - 1
 1
     claims and the petition must be dismissed.
 2          Accordingly, the Court adopts the Report and Recommendation (Dkt. # 7), DENIES
 3   Petitioner’s objection (Dkt. # 8), DISMISSES this habeas petition without prejudice, and

 4   DECLINES to issue a certificate of appealability. The clerk shall enter judgment for

     Respondent and ensure that Judge Tsuchida receives notice of this order.
 5

 6
            DATED this 6th day of November, 2019.
 7

 8                                                      A
 9                                                      The Honorable Richard A. Jones
                                                        United States District Judge
10

11

12

13

14

15

16

17

18

19

20

21

22

23




     ORDER DISMISSING FEDERAL HABEAS
     ACTION - 2
